DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on 9/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Examiner’s Comment

Claim 4 recites the limitation “the structural support” in line 1.  Claim 1, from which claim 4 depends, recites “a structural portion” in line 9.    It appears that claim 4 should recite “the structural portion” to correspond to the language of claim 1.
Claim 6 recites the limitation "the cured composite matrix material" in lines 1 and 2.  Claim 1, from which claim 6 depends, recites “a cured composite material” in lines 13 and 14.  It appears that claim 6 should recite “the cured composite material” to correspond to the language in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wool et al. (US Patent Application No. 2005/0138891).
Regarding claim 1, Wool et al. teach a composite panel (page 1, paragraph [0011]) comprising a first panel surface; a second panel surface an internal preform positioned between the first panel surface and the second panel surface, wherein the internal preform comprises a first side and a second side, wherein the first side of the internal preform faces the first panel surface, wherein the second side of the internal preform faces the second panel surface (page 1, paragraph [0011], page 2, paragraph [0019]); and a structural portion at least partially surround the internal preform to as to form a patterned structural area (page 1, paragraph [0011], page 2, paragraph [0019]); wherein the structural portion comprising a first layer portion adjacent the firs side of the internal preform (page 1, paragraph [0011], page 2, paragraph [0019]); wherein the structural portion is comprised of a cured composite material (page 3, paragraph [0028]).
Wool et al. do not disclose wherein a density of the cured composite material is greater than a density of the internal preform.  However, Wool et al. teach wherein the composite panel overall density is less than 0.2 g/cm (page 1, paragraph [0011]) and the composite material has a density of 44.85 kg/m3 (page 2, paragraph [0024]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a cured composite material a density greater than the density of the internal preform in order to provide a structural material that is lightweight and inexpensive (Wool et al., page 1, paragraph [0010]).
Regarding claim 2, Wool et al. teach wherein the structural portion comprises a second layer portion adjacent the second side of the internal preform (page 1, paragraph [0011], page 2, paragraph [0019]).
Regarding claim 3, Wool et al. teach wherein the internal preform is spaced apart from the first panel surface and the second panel surface (page 1, paragraph [0011], page 2, paragraph [0019]).
Regarding claim 4, Wool et al. teach wherein the structural support is adapted to receive a plurality of fasteners because the composite panel is used as roofs or walls (page 1, paragraphs [0011], [0013], page 2, paragraph [0019]).
Regarding claim 7, Wool et al. teach wherein the structural portion substantially surrounds the internal preform on at least three side or directions (page 1, paragraph [0011], page 2, paragraph [0019]).
Regarding claim 8, Wool et al. teach wherein the structural portion surrounds the internal preform on all sides (page 1, paragraph [0011], page 2, paragraph [0019]).
Regarding claim 9, Wool et al. teach wherein a plurality of spacers positioned between the internal preform and the first panel surface and between the internal preform and the second panel surface (page 1, paragraph [0011], page 2, paragraph [0019]).
 Regarding claim 10, Wool et al. teach a reinforcing element between the first panel surface and the second panel surface, wherein the reinforcing element is substantially surrounded by the structural portion in at least one plane (page 1, paragraph [0011], page 2, paragraph [0019]).
Regarding claim 11, Wool et al. teach wherein the internal preform comprises a plurality of channels adapted to allow uncured composite material to flow from the first side of the internal preform to the second side of the internal preform (page 1, paragraph [0011], page 2, paragraph [0019]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wool et al. (US Patent Application No. 2005/0138891) in view of Zion (US Patent No. 4,025,686).
Wool et al. are relied upon as disclosed above.
Regarding claim 5, Wool et al. fail to teach wherein the cured composite material is comprised of a cured composite matrix material.  However, Zion teaches a composite panel comprising a first panel surface; a second panel surface and a structural portion comprised of a cured composite material (col. 1, lines 5-10, col. 6, lines 23-35).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cured composite matrix material of Zion in the panel of Wool et al. in order to lightweight and inexpensive material (Zion, col. 1, lines 5-10, col. 6, lines 49-60).
Regarding claim 6, Wool et al. fail to teach wherein the cured composite matrix material comprises microspheres.  However, Zion teaches a composite panel comprising a first panel surface; a second panel surface and a structural portion comprised of a cured composite matrix comprising microspheres (col. 1, lines 5-10, col. 6, lines 23-35).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use microspheres of Zion in the composite material of Wool et al. in order to lightweight and inexpensive material (Zion, col. 1, lines 5-10, col. 6, lines 49-60).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wool et al. (US Patent Application No. 2005/0138891) in view of Kia et al. (US Patent No. 7,150,915).
Wool et al. are relied upon as disclosed above.
Regarding claim 12, Wool et al. fail to teach a gel coat layer over the first panel surface or the second panel surface.  However, Kia et al. teach a panel comprising a gel coat layer forming a surface of the panel (col. 2, lines 17-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the gel coat layer of Kia et al. over the first panel surface or second panel surface of Wool et al. in order to eliminate the need of painting and to provide good protection against fading due to heat and ultraviolet radiation (Kia et al., col. 1, lines 45-50).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/21/2021